Citation Nr: 1204406	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-45 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active military duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the February 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective November 5, 2009.  The Veteran perfected an appeal as to that matter.  In the October 2010 rating decision, the RO denied the Veteran's service connection claims for hearing loss and tinnitus.  He filed a timely notice of disagreement (NOD) as to those issues, but no statement of the case (SOC) was issued.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hearing loss and tinnitus.  The October 2010 rating decision denied these claims.  In July 2011, the Veteran submitted a timely NOD, which expressed his disagreement with the RO's determination.  The RO did not issue an SOC.  As no SOC has been issued on these matters the Board must remand the issues for the RO to issue an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely VA Form 9 (Substantive Appeal).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, during the September 2011 Travel Board hearing, the Veteran indicated that he receives Social Security Administration (SSA) disability benefits.  He submitted copies of the SSA decision and order but did not submit other records pertinent to the SSA determination.  Neither does the claims file reflect that efforts have been made to obtain such records.  Accordingly, efforts to obtain SSA records are required.  38 C.F.R. § 3.159(c)(2); Baker v. West, 11Vet. App. 163 (1998).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United Stated Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is not currently working and is receiving SSA disability benefits; this raises the issue of unemployability.  However, such a claim has not been developed nor considered by the RO in the first instance; therefore, the issue of entitlement to a TDIU is remanded to the RO for development and adjudication.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the AMC and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request, from the SSA, all records associated with the grant of disability benefits to the Veteran.  All records obtained pursuant to such request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2. The RO/AMC should issue an SOC to the Veteran and his representative, addressing the issues of entitlement to service connection for hearing loss and tinnitus.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  

3. The RO/AMC should adjudicate the issue for a TDIU (to include satisfying all VCAA notice requirements), and in doing so consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

4. When the requested development, as well as any other development deemed necessary, has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental SOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


